UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-5088


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

AIAH MOMOI GBONDO,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:06-cr-00235-PJM-1)


Submitted:   October 18, 2010             Decided:   November 5, 2010


Before MOTZ, KING, and AGEE, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Steven G. Berry, Bethesda, Maryland, for Appellant.        James
Andrew Crowell, IV, Assistant United States Attorney, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Aiah Momoi Gbondo pled guilty, pursuant to a written

plea agreement, to one count of aiding and abetting bank fraud,

in violation of 18 U.S.C. §§ 2, 1344 (2006), and one count of

aiding and abetting aggravated identity theft, in violation of

18     U.S.C.        §§ 2,       1028A(a)(1)          (2006).         The     district          court

calculated           Gbondo’s          total        offense       level     under       the       U.S.

Sentencing Guidelines Manual (“USSG”) (2006) at nineteen and his

criminal         history        in     Category       I,    resulting       in    a     Guidelines

imprisonment               range       of      thirty        to     thirty-seven             months’

imprisonment on the bank fraud count.                             Gbondo was also subject

to   a       statutorily-mandated              consecutive        sentence       of    two    years’

imprisonment on the identity theft count.                                 The district court

sentenced        Gbondo         to   thirty-seven          months’    imprisonment           on    the

bank         fraud   count       and    a   consecutive           sentence       of    two    years’

imprisonment on the identity theft count.

                 On appeal, Gbondo’s counsel has filed an Anders 1 brief,

stating         that       there     are    no      viable    grounds       for       appeal,     but

questioning            whether:        Gbondo’s          appeal    waiver        is    valid      and

enforceable;           the      evidence       is    sufficient      to     support       Gbondo’s

convictions; the convictions should be overturned as a result of

entrapment           and    a    questionable            search    warrant;       trial      counsel

         1
             Anders v. California, 386 U.S. 738 (1967).



                                                     2
rendered       ineffective      assistance;       and     Gbondo’s      sentence      is

unreasonable.        The Government has moved to dismiss the appeal in

part based on Gbondo’s waiver of appellate rights and in part

based on the lack of merit in the unwaived issues.                           Gbondo has

filed a pro se supplemental brief in which he questions whether

the    district      court    erred    in   accepting      his      guilty    plea    and

whether    trial      counsel     rendered      ineffective         assistance.       We

dismiss in part and affirm in part.

            A    defendant      may    waive    the    right   to    appeal    if    that

waiver is knowing and intelligent.                United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                    Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during the plea colloquy performed in accordance

with    Fed.    R.    Crim.     P.    11,   the   waiver       is    both    valid    and

enforceable.         See United States v. Johnson, 410 F.3d 137, 151

(4th Cir. 2005); United States v. Wessells, 936 F.2d 165, 167-68

(4th Cir. 1991).         The question of whether a defendant validly

waived his right to appeal is a question of law that this court

reviews de novo.             United States v. Blick, 408 F.3d 162, 168

(4th Cir. 2005).

            Our review of the record leads us to conclude that

Gbondo knowingly and voluntarily waived the right to appeal his

sentence.       We therefore grant the Government’s motion to dismiss

in part and dismiss the appeal of Gbondo’s sentence.                           Although

                                            3
Gbondo’s      appeal    waiver      insulates         his       sentence    from   appellate

review, the waiver does not preclude our consideration of the

remaining claims Gbondo’s counsel 2 and Gbondo raise on appeal or

prohibit our review of Gbondo’s conviction pursuant to Anders.

Consequently, we deny the motion to dismiss in part.

               Turning, then, to the unwaived claims, because Gbondo

did not move in the district court to withdraw his guilty plea,

the adequacy of the Fed. R. Crim. P. 11 hearing is reviewed for

plain error.          See United States v. Martinez, 277 F.3d 517, 525

(4th Cir. 2002).              Our review of the transcript of the guilty

plea       hearing    leads    us   to    conclude             that   the   district     court

substantially complied with the mandates of Rule 11 in accepting

Gbondo’s      guilty    plea    and      that       the   court’s      omissions    did   not

affect Gbondo’s substantial rights.                        Critically, the transcript

reveals that the district court ensured the plea was supported

by an independent factual basis and that Gbondo entered the plea

knowingly       and     voluntarily         with          an     understanding      of    the

consequences.         See United States v. DeFusco, 949 F.2d 114, 116,

119-20 (4th Cir. 1991).               Accordingly, we discern no plain error

in the district court’s acceptance of Gbondo’s guilty plea.

       2
       The Government moves to dismiss the claims raised by
counsel as meritless. This constitutes, in effect, a motion for
summary affirmance of the unwaived claims. This court reserves
such a motion for extraordinary circumstances not present here.
4th Cir. R. 27(f).



                                                4
               Additionally,          Gbondo’s          knowing         and        voluntary     guilty

plea constitutes an admission of the material elements of the

offenses,      see       McCarthy      v.    United          States,         394     U.S.    459,     466

(1969),    and       waives      non-jurisdictional                   errors,       see    Tollett     v.

Henderson,       411      U.S.      258,    267    (1973).              Furthermore,            Gbondo’s

guilty plea waives his right to contest the factual merits of

the offenses.             United States v. Willis, 992 F.2d 489, 490-91

(4th Cir. 1993).

               Finally,        as    to     counsel’s           and     Gbondo’s          claims     that

trial counsel rendered ineffective assistance, these claims are

more     appropriately           raised       in       a     motion          filed        pursuant    to

28 U.S.C.A.          §    2255       (West        Supp.             2010),     unless        counsel’s

ineffectiveness conclusively appears on the record.                                         See United

States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999).                                           After

review    of     the      record,      we     find         no       conclusive       evidence        that

counsel    rendered            ineffective         assistance,               and    we     accordingly

decline to consider these claims on direct appeal.

               In    accordance            with    Anders,            we     have     reviewed        the

remainder       of       the    record       in    this         case       and      have     found    no

meritorious issues for review.                             We therefore affirm Gbondo’s

convictions and dismiss the appeal of his sentence.                                         This court

requires that counsel inform Gbondo, in writing, of the right to

petition    the      Supreme        Court     of       the      United       States       for   further

review.        If    Gbondo         requests       that         a    petition        be    filed,    but

                                                   5
counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this   court   for    leave   to   withdraw    from

representation.      Counsel’s motion must state that a copy thereof

was served on Gbondo.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented     in   the    materials

before    the    court   and   argument      would   not   aid    the   decisional

process.

                                                             DISMISSED IN PART;
                                                               AFFIRMED IN PART




                                         6